                                 Case 5:18-cv-01756-GW-SP Document 39 Filed 02/15/19 Page 1 of 11 Page ID #:379




                                   1   S. CHRISTOPHER YOO (CA Bar No. 169442)
                                       cyoo@AlvaradoSmith.com
                                   2   JACOB M. CLARK (CA Bar No. 266630)
                                       jclark@AlvaradoSmith.com
                                   3   ALVARADOSMITH
                                       A Professional Corporation
                                   4   1 MacArthur Place, Suite 200
                                       Santa Ana, California 92707
                                   5   Tel: (714) 852-6800
                                       Fax: (714) 852-6899
                                   6
                                       Attorneys for Defendants
                                   7   REAL VALUE PROPERTIES, LLC, REAL VALUE
                                       LOANS, LLC, ALAN LEVY, LEONARD LEVY,
                                   8   BRANDON TAITZ and JUSTIN DRUIAN
                                   9                                   UNITED STATES DISTRICT COURT
                                  10                              CENTRAL DISTRICT OF CALIFORNIA
                                  11

                                  12   JOSE F. ALFARO,                                  CASE NO.: 5:18-cv-01756-GW-SP
A P R OFESSIONAL C ORP ORATION
      A LVARADO S MITH




                                  13                      Plaintiff,                    JUDGE: Hon. George H. Wu
          S ANT A A NA




                                  14   v.                                               REPLY TO PLAINTIFF’S
                                                                                        OPPOSITION TO THE MOTION
                                  15   REAL VALUE PROPERTIES, LLC;                      TO DISMISS THE FIRST
                                       REAL VALUE LOANS, LLC; ALAN                      AMENDED COMPLAINT AND
                                  16   LEVY; LEONARD LEVY; BRANDON                      MOTION TO STRIKE
                                       TAITZ; JUSTIN DRUIAN; and DOES 1
                                  17   to 20,
                                                                                        DATE: February 25, 2019
                                  18                      Defendants.                   TIME: 8:30AM
                                                                                        CTRM: 9D, 9th Floor
                                  19
                                                                                        ACTION FILED: August 21, 2018
                                  20

                                  21

                                  22            Defendants Real Value Properties, LLC (“RVP”), Real Value Loans, LLC
                                  23   (“RVL”), Alan Levy (“A. Levy”), Leonard Levy (“L. Levy”), Brandon Taitz (“Taitz”)
                                  24   and Jordan Druian (“Druian,” and collectively “Defendants”) respectfully submit this
                                  25   Reply to plaintiff Jose F. Alfaro’s (“Plaintiff”) Opposition to the Motion to Dismiss
                                  26   the Complaint pursuant to Federal Rules of Civil Procedure (“FRCP”), Rule 12(b)(6).
                                  27   ///
                                  28   ///

                                                                                    1
                                             REPLY TO PLAINTIFF’S OPPOSITION TO THE MOTION TO DISMISS THE FIRST AMENDED
                                                                   COMPLAINT AND MOTION TO STRIKE
                                       4742776.2 -- N1728.2SB
                                 Case 5:18-cv-01756-GW-SP Document 39 Filed 02/15/19 Page 2 of 11 Page ID #:380




                                   1                        MEMORANDUM OF POINTS AND AUTHORITIES
                                   2            Defendants Real Value Properties, LLC (“RVP”), Real Value Loans, LLC
                                   3   (“RVL”), Alan Levy (“A. Levy”), Leonard Levy (“L. Levy”), Brandon Taitz (“Taitz”)
                                   4   and Jordan Druian (“Druian,” and collectively “Defendants”) submit the following
                                   5   Reply to the Opposition to the Motion to Dismiss the First Amended Complaint
                                   6   (“FAC”) of plaintiff Jose Alfaro (“Plaintiff”) and Motion to Strike.
                                   7   I.       SUMMARY OF ARGUMENT
                                   8            Plaintiff’s Opposition completely fails to address the substance of the Motion to
                                   9   Dismiss the FAC (“Motion”) pending before this Court. In fact, the Opposition
                                  10   supports Defendants’ contention that this lawsuit is without merit. The Opposition
                                  11   demonstrates that the alleged wrongdoing, if any, was done by Plaintiff’s real estate
                                  12   agents, not Defendants.
A P R OFESSIONAL C ORP ORATION
      A LVARADO S MITH




                                  13            Moreover, from a practical standpoint, this action is merely a delay of the
          S ANT A A NA




                                  14   inevitable. The subject loan was made as a commercial or investment loan and not a
                                  15   residential loan. Thus, the Truth in Lending Act (“TILA”) and the Real Estate
                                  16   Settlement Procedure Act (“RESPA”) do not apply to the subject loan. See 15 U.S.C.
                                  17   § 1603(1); 12 U.S.C. § 2606(a)(1); and 12 CFR 1026.3(a). The longer this case
                                  18   “drags on,” RVP will continue to incur attorneys’ fees and costs and such fees and
                                  19   costs will be added to the subject loan balance. It is not in the interest of Plaintiff to
                                  20   maintain this lawsuit.
                                  21            Accordingly, for the reasons stated in the moving papers and this Reply,
                                  22   Defendants respectfully request the Court to grant their Motion in its entirety.
                                  23   II.      PLAINTIFF’S OPPOSITION SHOWS THAT THIS LAWSUIT
                                  24            AGAINST DEFENDANTS HAS NO MERIT IN LAW OR IN EQUITY
                                  25            When this lawsuit was originally filed, it only asserted claims under TILA and
                                  26   RESPA. After Defendants’ original motion to dismiss was granted, in the FAC,
                                  27   Plaintiff reasserted the same TILA and RESPA claims, and for some reason,
                                  28   refashioned those claims as declaratory relief actions. Additionally, Plaintiff

                                                                                     2
                                             REPLY TO PLAINTIFF’S OPPOSITION TO THE MOTION TO DISMISS THE FIRST AMENDED
                                                                   COMPLAINT AND MOTION TO STRIKE
                                       4742776.2 -- N1728.2SB
                                 Case 5:18-cv-01756-GW-SP Document 39 Filed 02/15/19 Page 3 of 11 Page ID #:381




                                   1   proceeded to improperly add the following claims: (1) the Sixth Claim for
                                   2   “Declaratory and Injunctive Relief for Violations of the Racketeer Influenced Corrupt
                                   3   Organizations Act, 18 U.S.C. §§ 1961-1968”; (2) the Seventh Claim for “Declaratory
                                   4   and Injunctive Relief for Conspiracy to Violate the Racketeer Influenced Corrupt
                                   5   Organizations Act, 18 U.S.C. §§ 1961-1968”; (3) the Eighth Claim for “Declaratory
                                   6   and Injunctive Relief for Conspiracy to Violation FDCPA”; and (4) the Ninth Claim
                                   7   for “Declaratory and Injunctive Relief for Violation of California Business &
                                   8   Professions Code § 17200, et seq.”
                                   9            After this Motion was continued twice to allow Plaintiff, who is now in pro per,
                                  10   to file an opposition, Plaintiff makes new argument demonstrating that Defendants are
                                  11   not the perpetrators of the alleged wrongdoing against Plaintiff. Instead, Plaintiff
                                  12   admits in his Opposition that the real defendants are Sergio Alvarez (“Alvarez”) and
A P R OFESSIONAL C ORP ORATION
      A LVARADO S MITH




                                  13   Rebecca Gomez (“Gomez”), and possibly his prior counsel.
          S ANT A A NA




                                  14            At the outset, in the Opposition, Plaintiff makes a glaring admission that
                                  15   Plaintiff purposefully defaulted on the subject loan. Specifically, in the Opposition,
                                  16   Plaintiff asserts that he “was advised by his prior attorney to stop making payments
                                  17   because the loan was predatory and that the matter should be handled in a court of
                                  18   law. Plaintiff agreed with the advice of his attorney completely and – now to
                                  19   Plaintiff’s detriment.” See Opposition, 6:23-26. Thus, the foreclosure that has been
                                  20   pending during this action was the result of Plaintiff intentionally ceasing payments
                                  21   on the advice of counsel.
                                  22            In the Opposition, it appears that Plaintiff is alleging that he retained the
                                  23   services of Alvarez and Gomez as his real estate agents, who he relied upon for the
                                  24   purchase of the Subject Property and acquisition of the Loan from RVP:
                                  25
                                                          Plaintiff relied on his real estate agent’s instructions and
                                  26                      advice. Plaintiff did not question his real estate agent
                                                          because Plaintiff believed that Sergio Alvarez was working
                                  27                      in Plaintiff’s best interest. As stated in Plaintiff’s complaint,
                                                          Plaintiff has absolutely no real estate knowledge and only an
                                  28                      eight-grade education. Plaintiff is a laborer and his
                                                          knowledge and education are very limited.
                                                                                           3
                                             REPLY TO PLAINTIFF’S OPPOSITION TO THE MOTION TO DISMISS THE FIRST AMENDED
                                                                   COMPLAINT AND MOTION TO STRIKE
                                       4742776.2 -- N1728.2SB
                                 Case 5:18-cv-01756-GW-SP Document 39 Filed 02/15/19 Page 4 of 11 Page ID #:382




                                   1   See Opposition, 9:10-15. Plaintiff allegedly told Alvarez and Gomez that he wanted
                                   2   to purchase the Subject Property to be his primary residence. See Opposition, 3:16-
                                   3   18. However, after running his credit, Alvarez and Gomez informed Plaintiff that “his
                                   4   credit was not sufficient to purchase the home from a conventional lender. The
                                   5   realtors informed Plaintiff that he would have to use a ‘hard money’ lender.” See
                                   6   Opposition, 3:9-13.
                                   7            Allegedly, Plaintiff was then accompanied by Alvarez to Legacy Private
                                   8   Funding, where “Plaintiff did not fill out the paper work given to him, Plaintiff was
                                   9   merely instructed to sign the documents.” See Opposition, 9:7-11. Plaintiff claims
                                  10   that Alvarez, not Defendants, “knew Plaintiff and was aware of Plaintiff’s lack of
                                  11   knowledge and lack of education.” See Opposition, 13:3-5. As such, Plaintiff claims
                                  12   that Alvarez was the party that essentially defrauded Plaintiff:
A P R OFESSIONAL C ORP ORATION
      A LVARADO S MITH




                                  13
                                                          Plaintiff believe and alleges that Alvarez intentionally
          S ANT A A NA




                                  14                      placed Plaintiff in a “HARD MONEY” loan knowing at the
                                                          time that Plaintiff was not an investor and would not qualify
                                  15                      for a “HARD MONEY” loan to purchase a single-family
                                                          residence for himself and his family.
                                  16
                                       See Opposition, 4:9-13.
                                  17
                                                Plaintiff further alleges that after the consummation of the subject loan, Alvarez
                                  18
                                       and Gomez allegedly concealed the loan documents from Plaintiff, not Defendants:
                                  19

                                  20                      Plaintiff did not get any of the real estate documents,
                                                          disclosure documents, escrow documents, until he was
                                  21                      instructed to on January 21, 2019. Plaintiff went to Main
                                                          Street Realtors on this date and requested the documents in
                                  22                      order to respond to this Opposition. Prior to January 21,
                                                          2019, Plaintiff had no documents regarding the purchase,
                                  23                      escrow or loan.
                                  24   See Opposition, 8:20-24. The Opposition alleges that “Plaintiff’s real estate agent was
                                  25   negligent, deceitful, and/or fraudulently failed to provide Plaintiff with ANY of the
                                  26   documents concerning the real estate transaction from the consummation of the
                                  27   transaction through the closing of the transaction.” See Opposition, 13:11-15.
                                  28

                                                                                        4
                                             REPLY TO PLAINTIFF’S OPPOSITION TO THE MOTION TO DISMISS THE FIRST AMENDED
                                                                   COMPLAINT AND MOTION TO STRIKE
                                       4742776.2 -- N1728.2SB
                                 Case 5:18-cv-01756-GW-SP Document 39 Filed 02/15/19 Page 5 of 11 Page ID #:383




                                   1            Next, at some unknown time when Plaintiff became concerned with the subject
                                   2   loan, Alvarez introduced Plaintiff to his prior counsel. See Opposition, 4:7. Plaintiff
                                   3   alleges that his prior counsel “did not put Alvarez, Gomez and Main Street Realtors as
                                   4   Defendants, is that his [prior counsel] had a relationship with Alvarez that was adverse
                                   5   to Plaintiff’s causes of action in this matter.” See Opposition, 4:18-20.
                                   6            In sum, based upon Plaintiff’s own Opposition, Alvarez and Gomez were the
                                   7   individuals that put Plaintiff’s in a “hard-money” business loan, that Alvarez and
                                   8   Gomez allegedly concealed the loan documents from Plaintiff, and that the apparent
                                   9   only reason that Defendants were named in this lawsuit was due to an alleged
                                  10   conspiracy between his prior counsel, Alvarez and Gomez. Indeed, with regard to the
                                  11   last point, while Plaintiff is able to give semi-detailed allegations regarding Alvarez’s
                                  12   and Gomez’s purported actions, the alleged involvement of Defendants is based only
A P R OFESSIONAL C ORP ORATION
      A LVARADO S MITH




                                  13   on a conclusory belief:
          S ANT A A NA




                                  14
                                                          From the beginning of my application for the purchase of
                                  15                      the Property to the present lawsuit, this entire transaction has
                                                          been inflated with misrepresentations, fraud, deceit, and a
                                  16                      clear breach of duty by Sergio Alvarez, Rebecca Gomez,
                                                          Main Street Realty, Legacy Private Funding, and I believe
                                  17                      also Defendants Real Value properties, LLC, and all named
                                                          defendants.
                                  18
                                       See Declaration of Jose F. Alfaro, ¶ 14 [emphasis added].
                                  19
                                                Accordingly, Plaintiff’s Opposition clearly supports Defendants’ contention
                                  20
                                       that the instant action should not have been brought against Defendants.
                                  21
                                       III.     PLAINTIFF FAILS TO SUFFICIENTLY ADDRESS THE MOTION AS
                                  22
                                                TO THE CLAIMS ACTUALLY ASSERTED IN THE FAC
                                  23
                                                While Plaintiff provides his version of the events that led to filing of this
                                  24
                                       lawsuit, Plaintiff fails to adequately address the actual substance of this Motion
                                  25
                                       pending in front of the Court.
                                  26
                                                First, Plaintiff fails to address the Seventh Claim for “Declaratory and
                                  27
                                       Injunctive Relief for Conspiracy to Violate the Racketeering influenced Corrupt
                                  28

                                                                                         5
                                              REPLY TO PLAINTIFF’S OPPOSITION TO THE MOTION TO DISMISS THE FIRST AMENDED
                                                                    COMPLAINT AND MOTION TO STRIKE
                                       4742776.2 -- N1728.2SB
                                 Case 5:18-cv-01756-GW-SP Document 39 Filed 02/15/19 Page 6 of 11 Page ID #:384




                                   1   Organizations Act, 18 U.S.C. § 1961-1968”, the Eighth Claim for “Declaratory and
                                   2   Injunctive Relief for Violation of the FDCPA,” and the alter ego claim involving all
                                   3   named defendants except for RVP. Because Plaintiff’s total absence of opposition as
                                   4   to these claims demonstrates a concession on these issues, Defendants will not repeat
                                   5   its arguments from the Motion.
                                   6            A.        Plaintiff’s Rescission Claim Under 15 U.S.C. § 1635
                                   7            Under the First Claim, Plaintiff seeks rescission under 15 U.S.C. § 1635
                                   8   (“Section 1635”) of TILA. As reiterated numerous times in this lawsuit, Section 1635
                                   9   does not apply to purchase money loans. See Betancourt v. Countrywide Home
                                  10   Loans, Inc. 344 F.Supp.2d 1253, 1261 (D. Col. 2004); Saldate v. Wilshire Credit
                                  11   Corp. 268 F.R.D. 87, 96 (E.D. Cal. 2010); Cooper v. Country Wide Home Loans, 724
                                  12   Fed.Appx. 741, 743 (11th Cir. 2018); Dagres v. Countrywide Bank, N. A., 2014 WL
A P R OFESSIONAL C ORP ORATION
      A LVARADO S MITH




                                  13   3417848, *6 (C.D. Cal. Jul 10, 2014); Erde v. Eastern Savings Bank, FSB 2009 WL
          S ANT A A NA




                                  14   10673329, *4 (C.D. Cal. Jun. 17, 2009); Linares v. First Mortg. Corp. 2012 WL
                                  15   386714, *3 (C.D. Cal. Feb. 6, 2012); Watts v. Decision One Mortgage Co., 2009 WL
                                  16   648669, *4 (S.D. Cal. Mar. 9, 2009).
                                  17            In the Opposition, Plaintiff acknowledges that the loan was at least for the
                                  18   purpose of purchasing the Subject Property. See Opposition, 3:4-6, 3:16-18.
                                  19   Accordingly, this claim fails as a matter of law.
                                  20            B.        Plaintiff’s Claims Under TILA and RESPA are Barred Under the
                                  21                      One-Year Statute of Limitations
                                  22            Except for 16 U.S.C. § 1639, Plaintiff’s claims under TILA and RESPA are
                                  23   barred under a one-year statute of limitations. See 16 U.S.C. § 1640(e); 12 U.S.C. §
                                  24   2614. Plaintiff alleges in the FAC that the Loan was consummated in March 2017.
                                  25   See FAC, ¶ 67; RJN, Exhibit 1. Because Plaintiff filed this lawsuit in August 2018,
                                  26   Plaintiff’s lawsuit is untimely.
                                  27            In the Opposition, Plaintiff is seeking to toll the statute of limitations based
                                  28   upon the following claim:

                                                                                      6
                                             REPLY TO PLAINTIFF’S OPPOSITION TO THE MOTION TO DISMISS THE FIRST AMENDED
                                                                   COMPLAINT AND MOTION TO STRIKE
                                       4742776.2 -- N1728.2SB
                                 Case 5:18-cv-01756-GW-SP Document 39 Filed 02/15/19 Page 7 of 11 Page ID #:385




                                   1                      Plaintiff did not get any of the real estate documents,
                                                          disclosure documents, escrow documents, until he was
                                   2                      instructed to on January 21, 2019. Plaintiff went to Main
                                                          Street Realtors on this date and requested the documents in
                                   3                      order to respond to this Opposition. Prior to January 21,
                                                          2019, Plaintiff had no documents regarding the purchase,
                                   4                      escrow or loan.
                                   5   See Opposition, 8:20-24. Indeed, Plaintiff argues that the “mere fact Plaintiff was not
                                   6   given any documents, and the fact that plaintiff had to go to the real estate office and
                                   7   get the documents on January 21, 2019 clearly indicates an ‘excusable delay’ in
                                   8   discovering the claim.” See Opposition, 13:19-23. However, this argument fails as
                                   9   asserted against Defendants for three reasons.
                                  10            First, the simple assertion by a borrower that he did not receive the documents
                                  11   is, by itself, insufficient to toll the statute of limitations. See Weick v. CIT Group, Inc.
                                  12   308 F.Supp.3d 1093, 1130 (D. Haw. 2018).
A P R OFESSIONAL C ORP ORATION
      A LVARADO S MITH




                                  13            Second, if Plaintiff is seeking to toll the statute of limitations based upon
          S ANT A A NA




                                  14   fraudulent concealment, the allegations must pertain to how Defendants themselves
                                  15   engaged in the fraudulent concealment. See Hilton v. Washington Mut. Bank, 2010
                                  16   WL 727247, *6 (N.D. Cal. Mar. 1, 2010). Here, Plaintiff alleges that Alvarez and
                                  17   Gomez fraudulently concealed the loan documents, not Defendants.
                                  18            Finally, based upon Plaintiff’s Opposition, it appears that when he requested the
                                  19   documents from his real estate agents, they provided the documents without
                                  20   hesitation. See Opposition, 8:20-24, 13:19-23. However, lacking from the Opposition
                                  21   is any explanation on what prevented Plaintiff from requesting the loan documents on
                                  22   any date after the consummation of the subject loan. Thus, Plaintiff’s own lack of
                                  23   diligence to request the documents from his real estate agent does not provide grounds
                                  24   to toll the statute of limitations.
                                  25            Accordingly, Plaintiff’s claims under TILA and RESPA are time barred.
                                  26

                                  27

                                  28

                                                                                       7
                                             REPLY TO PLAINTIFF’S OPPOSITION TO THE MOTION TO DISMISS THE FIRST AMENDED
                                                                   COMPLAINT AND MOTION TO STRIKE
                                       4742776.2 -- N1728.2SB
                                 Case 5:18-cv-01756-GW-SP Document 39 Filed 02/15/19 Page 8 of 11 Page ID #:386




                                   1            C.        The Fifth Claim for “Declaratory and Injunctive Relief for Violation
                                   2                      of Mortgage Reform and Anti-Predatory Lending Act Pursuant to
                                   3                      Dodd-Frank Title XIV” Fails
                                   4            In order to overcome this Motion, Plaintiff contends that Defendants violated
                                   5   the Dodd-Frank act by citing to specific provisions of TILA. See Opposition, 14:25-
                                   6   16:10. Therefore, for the same reasons as stated above, this claim is barred under the
                                   7   one-year statute of limitations pursuant to 16 U.S.C. § 1640(e).
                                   8            D.        The Sixth Claim for “Declaratory and Injunctive Relief for
                                   9                      Violations of the Racketeering Influenced Corruption Organizations
                                  10                      Act, 18 U.S.C. §§ 1961-1968” Fails
                                  11            In response to the Motion, Plaintiff requests the Court to “allow the Plaintiff to
                                  12   amend the complaint to properly address the cause of action if in fact the cause is
A P R OFESSIONAL C ORP ORATION
      A LVARADO S MITH




                                  13   based on the same general set of facts presented in the original complaint.” See
          S ANT A A NA




                                  14   Opposition, 16:24-26. In the Motion, while Defendant rightfully asserted that this
                                  15   claim was improperly included in the FAC, Defendants also argued that the
                                  16   allegations in the FAC were insufficient to state a claim under Racketeer Influenced
                                  17   and Corrupt Organization Act (“RICO”). Specifically, the Motion argued that
                                  18   Plaintiff failed to sufficiently allege both the predicate acts and the enterprise required
                                  19   to state a claim under RICO. Because Plaintiff has failed to show in its Opposition
                                  20   any allegations involving Defendants that could support a claim for RICO, Plaintiff
                                  21   should not be allowed leave to amend.
                                  22            E.        The Ninth Claim for “Declaratory and Injunctive Relief for
                                  23                      Violations of California Business & Professions Code § 17200, et
                                  24                      seq.” Fails
                                  25            In the Opposition, Plaintiff attempts to maintain his claim of an alleged
                                  26   violation of California Business & Professions Code § 17200 (“Section 17200”) by
                                  27   asserting that there were “numerous violations of TILA, i.e., submission of fraudulent
                                  28   documents in a mortgage loan.” See Opposition, 17:8-11. Because this claim under

                                                                                     8
                                             REPLY TO PLAINTIFF’S OPPOSITION TO THE MOTION TO DISMISS THE FIRST AMENDED
                                                                   COMPLAINT AND MOTION TO STRIKE
                                       4742776.2 -- N1728.2SB
                                 Case 5:18-cv-01756-GW-SP Document 39 Filed 02/15/19 Page 9 of 11 Page ID #:387




                                   1   Section 17200 is predicated on violations of TILA, this claim is also barred by the
                                   2   one-year statute of limitations as detailed above.
                                   3   IV.      CONCLUSION
                                   4            For the foregoing reasons, Defendants respectfully request the Court to dismiss
                                   5   Plaintiff’s FAC in its entirety, with prejudice, as to RVL, A. Levy, L. Levy, Taitz and
                                   6   Druian. Further, RVP respectfully requests the Court to dismiss all claims asserted in
                                   7   the FAC against RVP with prejudice.
                                   8

                                   9   DATED: February 15, 2019                  ALVARADOSMITH
                                                                                 A Professional Corporation
                                  10

                                  11
                                                                                 By:____/s/ Jacob M. Clark_______________
                                  12                                                 S. CHRISTOPHER YOO
A P R OFESSIONAL C ORP ORATION




                                                                                     JACOB M. CLARK
      A LVARADO S MITH




                                  13                                                 Attorneys for Defendants
          S ANT A A NA




                                                                                     REAL VALUE PROPERTIES, LLC,
                                  14                                                 REAL VALUE LOANS, LLC, ALAN
                                                                                     LEVY, LEONARD LEVY, BRANDON
                                  15                                                 TAITZ and JUSTIN DRUIAN
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                                                                    9
                                             REPLY TO PLAINTIFF’S OPPOSITION TO THE MOTION TO DISMISS THE FIRST AMENDED
                                                                   COMPLAINT AND MOTION TO STRIKE
                                       4742776.2 -- N1728.2SB
                  Case 5:18-cv-01756-GW-SP Document 39 Filed 02/15/19 Page 10 of 11 Page ID #:388




                                 1                                           PROOF OF SERVICE
                                                              STATE OF CALIFORNIA, COUNTY OF ORANGE
                                 2                              Jose F. Alfaro v. Real Value Properties, LLC, et al.
                                 3
                                                                        Case No. 5:18-cv-01756-GW (SPx)

                                 4         I am employed in the County of Orange, State of California. I am over the age
                                     of 18 years and not a party to the within action. My business address is
                                 5   AlvaradoSmith, 1 MacArthur Place, Suite 200, Santa Ana, CA 92707.

                                 6             On February 15, 2019, I served the foregoing documents described as:

                                 7            REPLY TO PLAINTIFF’S OPPOSITION TO THE MOTION TO
                                              DISMISS THE FIRST AMENDED COMPLAINT AND MOTION TO
                                 8            STRIKE on the interested parties in this action.

                                 9           by placing the original and/or a true copy thereof enclosed in (a) sealed
                                              envelope(s), addressed as follows:
                                10
                                             SEE ATTACHED SERVICE LIST
                                11
                                            BY REGULAR MAIL: I deposited such envelope in the mail at 1 MacArthur
                                             Place, Santa Ana, California. The envelope was mailed with postage thereon
A P ROFESSIONAL C OR PORATION




                                12
                                             fully prepaid.
     A LVARADO S MITH




                                13
         S ANT A A NA




                                             I am “readily familiar” with the firm’s practice of collection and processing
                                14           correspondence for mailing. It is deposited with the U.S. Postal Service on that
                                             same day in the ordinary course of business. I am aware that on motion of the
                                15           party served, service is presumed invalid if postal cancellation date or postage
                                             meter date is more than one (1) day after date of deposit for mailing in affidavit.
                                16
                                             BY THE ACT OF FILING OR SERVICE, THAT THE DOCUMENT
                                17           WAS PRODUCED ON PAPER PURCHASED AS RECYCLED

                                18          BY ELECTRONIC SERVICE: Based on a court order or an agreement of the
                                             parties to accept service by electronic transmission, I caused the documents to
                                19           be sent to the persons at the electronic notification address listed in the Service
                                             List.
                                20
                                            BY OVERNIGHT MAIL: I deposited such documents at the GSO Overnight
                                21           or Federal Express Drop Box located at 1 MacArthur Place, Santa Ana,
                                             California 92707. The envelope was deposited with delivery fees thereon fully
                                22           prepaid.

                                23          BY PERSONAL SERVICE: I caused such envelope(s) to be delivered by
                                             hand to the above addressee(s).
                                24
                                             (Federal) I declare that I am employed in the office of a member of the Bar of
                                25            this Court, at whose direction the service was made.

                                26            Executed on February 15, 2019, at Santa Ana, California.

                                27                                                            /s/ Suzanne St. Clair
                                                                                              Suzanne St. Clair
                                28
                                                                                                                PROOF OF SERVICE
                                                                                        1
                                     4697433.1 -- N1728.2SB
                  Case 5:18-cv-01756-GW-SP Document 39 Filed 02/15/19 Page 11 of 11 Page ID #:389




                                 1                                             SERVICE LIST
                                 2                            Jose F. Alfaro v. Real Value Properties, LLC, et al.
                                                                          5:18-cv-01756-GW (SPx)
                                 3

                                 4   JOSE F. ALFARO                                        Plaintiff in Pro Per
                                     559 Elm Park Avenue                                   Telephone: (909)213-9392
                                 5   Rialto, CA 92376
                                 6

                                 7

                                 8

                                 9

                                10

                                11
A P ROFESSIONAL C OR PORATION




                                12
     A LVARADO S MITH




                                13
         S ANT A A NA




                                14

                                15

                                16

                                17

                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28
                                                                                                               PROOF OF SERVICE
                                                                                       2
                                     4697433.1 -- N1728.2SB
